                   Case 20-10883           Doc 216        Filed 07/26/21        Page 1 of 13




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND

IN RE:                                                *
KEMPES JEAN                                                    Bankruptcy No. 20-10883-LSS
LORI LEE JEAN                                         *        (Chapter 7)
           Debtors
                                             *        *        *

                 TRUSTEE’S OPPOSITION TO DEBTORS’ MOTION TO RESOLVE WHY
               DEBTORS’ RETENTION OF SUCCESSOR COUNSEL SHOULD BE BARRED BY
                  11 U.S.C. § 549 OR OTHERWISE (AND REQUEST FOR HEARING)


TO THE HONORABLE LORI S. SIMPSON, BANKRUPTCY JUDGE:

         COMES NOW, Gary A. Rosen, Trustee, by and through his undersigned counsel,

Schlossberg Mastro & Scanlan, and in support of his Trustee’s Opposition to Debtors’ Motion to

Resolve Why Debtors’ Retention of Successor Counsel Should be Barred by 11 U.S.C. § 549 or

Otherwise (the “Burns Motion”), hereby respectfully represents as follows:

                           Background of Proceedings and Pending Dispute

         1. As review of the docket of these proceedings will reveal, the Debtors were represented

in the filing of their Voluntary Petition (Docket No. 1) herein by Sari Kurland, Esquire. That

representation of the Debtors by Ms. Kurland continued until June 10, 2021, when John Burns,

Esquire entered his appearance and Ms. Kurland withdrew from representation of the Debtors.

(Docket Nos. 190, 192).

         2. On the date of his entry into these proceedings, Mr. Burns filed his Disclosure of

Compensation of Attorney for Debtor (Docket No. 191) noting his prior receipt as a retainer of the

sum of $45,000.00 paid to him on the Debtors’ behalf by Jose Mario Regalado Padilla, as to

$35,000 thereof, and by James Pazzanese, as to the balance of $10,000. Five days later, on June

15, 2021, Mr. Burns filed his awkwardly-yclept Motion to Resolve Why Debtors’ Retention of


\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                               Page 1 of 13
                   Case 20-10883           Doc 216        Filed 07/26/21        Page 2 of 13




Successor Counsel Should be Barred by 11 U.S.C. § 549 or Otherwise (And Request for Hearing)

(Docket No. 195; the “Burns Motion”) seeking extraordinary relief in respect of that retainer.

         3. By said Burns Motion, Mr. Burns asserted that the retainer paid to him as aforesaid was

not property of the estate recoverable under the provisions of § 549(a) of the Code 1 and that a

“…prompt determination on evidence – now and not later – should be conducted on whether the

retainer received by (Burns) is property of the estate”. Burns Motion, ¶ 37.

         4. Observing that a substantive response to the Burns Motion (which commenced a

contested matter under Bankruptcy Rule 9014) was not required unless requested by the Court,

(per the provisions of Rule 9014(a)) and concerned that the Court might inadvertently routinely

enter an Order approving the same prior to the Trustee’s expression of his substantive opposition

to the same, the Trustee filed on June 29, 2021 his Line Advising of Trustee’s Intent to Contest

Debtors’ Motion to Resolve Why Debtors’ Retention of Successor Counsel Should be Barred by

11 U.S.C. § 549 or Otherwise (Docket No. 199) placing all parties and the Court on notice of his

opposition to the relief sought in the Burns Motion.

         5. On July 12, 2021, this Court entered its Order and Notice Directing Trustee to Respond

to and Setting Hearing on Motion to Resolve (Docket No. 206) setting a hearing on the Burns

Motion and requiring that the Trustee “file a written response to the Motion to Resolve detailing

the bases (or expected bases) for his opposition to the requested relief” by a date certain. By

consent of the parties, that relief thereafter was modified to accommodate scheduling conflicts of

the parties by this Court’s Order dated July 13, 2021 (Docket No. 208) scheduling said hearing for

August 12, 2021 and requiring the filing of the instant Opposition by not later than July 26, 2021.




1
 All references herein to the “Bankruptcy Code”, the “Code” or “§ ____” are to the provisions of the United States
Bankruptcy Code codified as 11 U.S.C. § 101, et seq.

\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                                   Page 2 of 13
                   Case 20-10883           Doc 216        Filed 07/26/21        Page 3 of 13




                               Expected Bases of Trustee’s Opposition to
                                  Relief Requested in Burns Motion

         6. By the instant Opposition, the Trustee first acknowledges that the efforts of Mr. Burns

to date on behalf of the Debtors have returned to these proceedings a welcome degree of

professional decorum and quality in connection with the representation of the Debtors herein. As

observed by the Trustee and his counsel in their interactions with Mr. Burns, his actions in

advancing the interests of his client have been timely, attentive, well-considered and focused.

While Mr. Burns has not abandoned zealous advocacy, and his customary pugnacious approach in

dealing with the adversaries of his clients is undiminished, Mr. Burns clearly has familiarized

himself with the procedural and substantive history of this case including the role of his clients

and their prior counsel in reaching the present juncture.

         7. Appropriately sensitive to the allegations of misconduct, obstruction and obfuscation

which are replete in the record of this cause and, perhaps more importantly, in the United States

Trustee’s Complaint to Revoke Discharge now pending in Adversary Proceeding No. 21-00106,

Mr. Burns successfully sought in the first weeks of his tenure to lower the temperature of the

relations between the Trustee and the Debtors, and their respective counsel. Those efforts bore

immediate success as the Trustee and his counsel, together with Mr. Burns, jointly navigated the

shoals of a difficult, but ultimately uneventful, removal of the Debtors from their former residence

to permit the timely closing of the Trustee’s Court-approved sale of that improved real property.

         8. Further, the Trustee was pleased to engage with Mr. Burns in nascent negotiations

seeking to achieve a global compromise and settlement of the Trustee’s numerous claims against

the Debtors arising from their patent non-disclosure and active concealment of significant assets

abetted by their perjurious sworn filings and false testimony under oath regarding the same.




\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                               Page 3 of 13
                    Case 20-10883            Doc 216        Filed 07/26/21         Page 4 of 13




Although those once-promising negotiations now appear to have foundered, the Trustee is

appreciative of Mr. Burns’ practical and professional approach to the same.

         9.    Notwithstanding the Trustee’s genuine admiration for Mr. Burns’ sensible and

professional conduct, which arrived as an unexpected breath of fresh air in this difficult case, the

Trustee nevertheless finds Mr. Burns’ request for relief in the Burns Motion to be breathtaking and

audacious in its breadth and fundamental precept.

         10. By the Burns Motion, Mr. Burns seeks the entry of an immediate and pre-emptive

Order by this Court which is contrary to the express language of the Bankruptcy Code and in

contravention of the orderly avoidance and recovery scheme carefully crafted by Congress in

Chapter 5 of the Bankruptcy Code. 2 As adopted and implemented in the Bankruptcy Reform Act

of 1978 – and as now in effect for almost a half-century – Congress established in § 546(a)(1) of

the Code a two-year statute of limitations for the initiation by the Trustee of actions to avoid pre-

petition avoidable transfers as well as a separate two-year statute of limitations with respect to

post-petition unauthorized transfers under § 549(d) of the Code. As thereafter clarified by

amendments in the Bankruptcy Reform Act of 1994, that limitations period under § 546(a)(1)

commenced in the instant case as to pre-petition transfers on the date of the Order for Relief

(January 22, 2020), and therefore requires the initiation of adversary proceedings to avoid such

pre-petition transfers by not later than January 22, 2022 – nearly six (6) months hence. As for

post-petition unauthorized transfers, § 549(d) establishes a separate two-year period of limitations



2
  Although Mr. Burns has focused his entire argument and requested relief in the Burns Motion on an assertion that
the retainer paid to him by Messrs. Padilla and Pazzanese is not property of the estate and therefore is neither avoidable
nor recoverable under § 549(a), the Trustee hastens to note that his concerns with regard to the provenance of the
retainer paid to Mr. Burns are not limited to such a narrow analysis. Indeed, as hereinafter explicated, while the
Trustee observes that the Debtors’ prior malefactions appear to have included post-petition transfers of property of
the estate, the panoply of the Debtors’ misdeeds in no way have been limited to unauthorized post-petition transactions
avoidable under § 549, but include also various improper actions properly subject to investigation and attack as pre-
petition transfers avoidable under other provisions of Chapter 5 of the Code.

\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                                          Page 4 of 13
                    Case 20-10883           Doc 216       Filed 07/26/21         Page 5 of 13




measured from the date of such transfers within which the Trustee may commence adversary

proceedings to recover the same; as such, any transfers by the Debtors hereafter discovered which

taint the purity of the alleged gifts by Messrs. Padilla and Pazzanese will be subject to avoidance

actions by the Trustee for two years after the date thereof. Further, assuming the subsequent entry

of an avoidance order in such adversary proceedings, Congress established under § 550(f)(1) of

the Code a separate one-year period of limitations from the date of such order of avoidance during

which the Trustee may commence separate actions to recover those avoided transfers from the

immediate and mediate transferees thereof.

         11. In the instant case, the filing of the Burns Motion acknowledges, explicitly or

implicitly, the impact of the Debtors’ prior conduct revealed by the Trustee’s as yet still-

incomplete investigations 3 establishing the Debtors’ proclivity for manipulation of their funds and

other assets through an array of confederates and clandestine entities to obscure the true ownership

by the Debtors of the same. In light of those actions which have denied to the Debtors’ creditors


3
  This Court will recall that after the Trustee learned in late June, 2020 of the existence of Mrs. Jean’s surrogacy
agreement and Mr. Jean’s interest in 4511 Dix St, LLC (which assets the Debtors failed to disclose in their original
Schedules), the Debtors attempted to evade the Rule 2004 examinations sought by the Trustee. Not only was the
Trustee required to obtain a court order compelling the Debtors’ attendance at the Rule 2004 exams (see Docket No.
66), but he then also was obliged to take the extraordinary step of requesting a body attachment of the Debtors under
Rule 2005 to secure their attendance at the examinations. (See Docket No. 68). Adding insult to injury, just six (6)
days after the Debtors’ counsel responded to this Court’s Order to Show Cause with feigned assurances of cooperation
with the Trustee, (see Docket No. 72), the Debtors moved to convert this case to Chapter 13 in an attempt to avoid the
Trustee altogether. (See Docket No. 74).
    Following this Court’s denial of the motion to convert (based on this Court’s finding that the Debtors’ bad faith
made them ineligible to be debtors under Chapter 13), (see Docket Nos. 100, 108), the Debtors then declined timely
to respond to the Trustee’s request for the production of documents related to the Trustee’s desired topics of
examination at the Rule 2004 inquiry. After the Trustee filed another motion to compel, (see Docket No. 123), the
Debtors produced some documents but improperly withheld post-petition financial records and other documents
causing the Trustee to return to the Court to obtain an order compelling the Debtors to turn over such records and
information. (See Docket No. 139). Finally, the Trustee was able to commence the Rule 2004 examinations of the
Debtors on March 16, 2021. During the following examination of Kempes Jean, however, it became apparent that the
Debtors had made an incomplete production and Mr. Jean’s examination was continued until April 13, 2021 where
the Trustee learned for the first time that Mr. Jean was a party to two pre-petition leases of commercial property (one
as lessee, the other as sublessor) that were not disclosed on his Amended Schedules. This and other issues related to
the Debtors’ continuing lack of candor caused the Rule 2004 examination of Mr. Jean to be continued once again. To
date, the Trustee has been able to complete only about one-half of the seven hours allotted for examination of Mr.
Jean as a result of the near-constant obstruction and failed cooperation of the Debtors.

\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                                       Page 5 of 13
                   Case 20-10883           Doc 216        Filed 07/26/21        Page 6 of 13




the benefit of those assets, the Burns Motion is directed to assuaging the Trustee’s and this Court’s

perfectly reasonable wariness as to the provenance of the $45,000.00 retainer paid to Mr. Burns

and asserted by the Debtor and his counsel to be “gifts” from friends and benefactors. Conscious

of those concerns and anxious not to be exposed to the indignity of having the source of his retainer

be subject to future investigation and possible avoidance and recovery by the Trustee during the

statutory periods prescribed by § 549(d) (as well, presumably, as those periods specified by the

aforesaid provisions of §§ 546 and 550 not mentioned in the Burns Motion), Mr. Burns requests

this Court to inoculate and protect him from such risk by requiring that the Trustee immediately

drop all other activities and forthwith, and for all time, “put up or shut up” with regard to his

concerns regarding the provenance of the retainer paid to Mr. Burns.

         12. While the Trustee is sensitive and sympathetic to Mr. Burns’ professional quandary,

the relief which he seeks by the Burns Motion flies in the face of the Bankruptcy Code and simply

is beyond the authority of this Court to grant.

The Prior Actions of the Debtors, Both Pre and Post-Petition Demonstrate Their Proclivity
  for Nefarious Manipulation of Their Funds and Assets Sufficient to Raise Significant
            Question as to the Provenance of the Retainer Paid to Mr. Burns

         13. The Debtors’ demonstrated proclivity for manipulation and affirmative concealment

of their funds and other assets, bolstered by perjurious sworn filings and false testimony under

oath, is illustrated by the Landgreen Street transaction recently uncovered by the Trustee (and

which is a subject of the United States Trustee’s Complaint to Revoke Discharge).

         14. In their sworn Amended Schedules and Statement of Financial Affairs (Docket Nos.

116-117) filed herein on February 7, 2021, the Debtors did not disclose Kempes Jean’s 100%

ownership interest in 4112 Landgreen St, LLC (“the Landgreen LLC”), notwithstanding that this

single-member LLC was formed by Mr. Jean just seven (7) weeks prior to the Petition Date and



\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                               Page 6 of 13
                   Case 20-10883           Doc 216        Filed 07/26/21        Page 7 of 13




acquired title to the property located at 4112 Landgreen Street in Rockville, Maryland (“the

Landgreen Property”) a mere eight (8) days before the Debtors commenced this bankruptcy case.

As additional evidence of the intention of the Debtors to conceal the ownership and activities of

that enterprise, Mr. Jean subsequently falsely testified under oath on two separate occasions during

his Rule 2004 examination herein that all his membership interests had been disclosed on the

Amended Schedules and that there existed no other business interests of either debtor that had not

been disclosed previously to the Trustee.

         15. The Trustee learned of the Landgreen Street transaction only through happenstance

when he noticed a wire transfer into Mr. Jean’s individual Bank of America account (No.

xxxx3807) on July 15, 2020 in the amount of $49,798.00 with the description “Seller Proceeds

4112 Landgreen Street Rockville MD 20853.” 4 Further inquiry by the Trustee into the Landgreen

Street transaction as hereinafter detailed raises substantial question as to whether Mr. Jean has

secreted additional assets in connection with the same – all of which said assets would have been

available to fund, in whole or in part, directly or indirectly, the retainer paid to Mr. Burns.

         16. The HUD-1 Settlement Statement for the Landgreen LLC’s pre-petition acquisition of

the Landgreen Property on January 14, 2020 (a copy of which is attached hereto as Exhibit 1)

recites that the buyer (Landgreen LLC) required cash at closing of $88,328.11 to settle on the

Landgreen Property. Notwithstanding the request of the Trustee for complete information and

documentation on the subject, the Debtor has failed to provide any information explaining how

Landgreen LLC – a single member LLC wholly-owned by Mr. Jean – delivered $88,328.11 in




4
  The Trustee notes that the Debtors, through their prior counsel, initially objected to producing post-petition bank
records, asserting a purported lack of relevance. This Court, however, entered an Order on March 5, 2021 (Docket
No. 139) compelling the Debtors to produce, inter alia, such bank records, which led to the Trustee’s discovery of the
Landgreen LLC.

\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                                      Page 7 of 13
                   Case 20-10883           Doc 216        Filed 07/26/21        Page 8 of 13




cash to satisfy its closing obligation just eight (8) days before Mr. Jean commenced the instant

Chapter 7 case.

         17. The ALTA Settlement Statement for Landgreen LLC’s post-petition sale of the

Landgreen Property on July 15, 2020 (a copy of which is attached hereto as Exhibit 2) recites that

the net proceeds of $148,741.33 are due to the seller (Landgreen LLC) at closing. Further, a

document signed by Mr. Jean titled “Agreement as to the Distribution of Proceeds” (a copy of

which is attached hereto as Exhibit 3) purports to authorize the distribution of more than one-third

of those net settlement proceeds, or $49,798.22, to Kempes Jean with the balance of $99,498.11

payable to “William G. Warren.” Despite the critical importance of the role of the said William G.

Warren in this clandestine transaction, no information has been provided to the Trustee identifying

Mr. Warren and no evidence – competent or otherwise – has been provided to the Trustee

confirming the fact of that remittance or the purported justification therefor.

         18. Although prior counsel to the Debtors represented to the Trustee that all relevant

documents regarding the Landgreen Street transaction had been turned over, such obviously is not

the case. In the absence of the same, and given Mr. Jean’s history of concealment and false oaths

in this case, it is entirely possible that William G. Warren is a mere strawman in the Landgreen

transaction who has been used to hide the proceeds of Landgreen Street transaction. Further

entirely possible in the context of the prior demonstrated conduct of the Debtors, William G.

Warren may not exist other than as a fictitious alter ago of Mr. Jean by which the Debtors have

concealed the receipt of those sums attributed to Mr. Warren.

         19. Further evidence of the manipulations undertaken by the Debtors which challenge

blind acceptance of the assertion of untainted provenance of the monies utilized to fund payment

of the retainer to Mr. Burns is found in the Closing Disclosure for the sale of the Landgreen



\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                               Page 8 of 13
                   Case 20-10883           Doc 216        Filed 07/26/21        Page 9 of 13




Property (a copy of which is attached hereto as Exhibit 4). That Closing Disclosure indicates that

Mario Padilla – presumably the same Jose Mario Padilla who “gifted” $35,000.00 to Mr. Jean to

pay the bulk of Mr. Burns’ retainer – was the real estate broker for Landgreen LLC and received

a commission of $12,500.00 in the transaction. While even that sum reportedly paid to Mr. Padilla

in the off-the-books Landgreen transaction is caused for raised eyebrows and heightened scrutiny,

prior counsel to the Debtors informed the Trustee that Mr. Padilla further was reimbursed an

additional sum of approximately $10,000.00 from the $49,780.00 that was distributed to Mr. Jean

for services and work allegedly provided by or paid for by Mr. Padilla in connection with the

Landgreen project. Unsurprisingly, no competent evidence has been provided to the Trustee

establishing the provision of or payment by Mr. Padilla for such work and services, nor has any

competent evidence been provided that any agreement existed for the same between Mr. Padilla

and Landgreen LLC and/or Mr. Jean.

         20. Given Mr. Padilla’s intimate connection to the Landgreen Street transaction, the

Trustee cannot rule out at this point in time: (i) that all or some of the funds purportedly tendered

to Mr. Burns by Mr. Padilla are, in whole or in part, property of the bankruptcy estate; (ii) that Mr.

Padilla is an immediate or mediate transferee of a voidable transfer subject to avoidance and

recovery by the Trustee; or (iii) perhaps more importantly in the context of the instant Burns

Motion, that Mr. Burns may be a mediate transferee of such a voidable transfer subject to avoidance

and recovery by the Trustee.

         21. Further, given the complexities of the Landgreen Street transaction and the Debtors’

patent history of non-disclosure, obstruction and obfuscation with the Court and the Trustee, the

Trustee submits that it is unreasonable and contrary to the letter of the Bankruptcy Code to require

the Trustee to unravel the Debtors’ deliberately confused and obtuse financial affairs, including



\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                               Page 9 of 13
                  Case 20-10883            Doc 216       Filed 07/26/21         Page 10 of 13




those related to the Landgreen Street transaction, on an expedited basis in response to the Burns

Motion as opposed to the more deliberate statutory deadlines established by §§ 546, 549 and 550

of the Bankruptcy Code.

         22. The Trustee further observes that in a letter previously provided by the Debtors’ former

counsel on June 2, 2021, Mr. Jean stated that he “would like to explain where the funds [for his

settlement offer] are coming from.” See Letter from Kempes Jean attached hereto as Exhibit 5.

Mr. Jean represents in his letter that he and his wife “have a gift of $150,000 from a family friend

[Leonardo Johnson] upon the sale of his townhome which is currently under contract.” Mr. Jean

further states that an another $35,000 is coming from funds in his bank account which allegedly

are attributable to his post-petition earnings, and an additional $20,000 has been “saved from the

surrogacy contract” that the Debtors initially failed to disclose on their original Schedules. Finally,

Mr. Jean represents that “[a]nother $20,000 is a gift from Kempes Jean’s brother, David Jean, and

the last $25,000 is a gift from Steven Graham, also a family friend.” 5

         23. Assuming the truth of Mr. Jean’s representations, the Debtors had received $45,000 in

“gifts” from David Jean and Steven Graham, and had another $35,000 saved from alleged post-

petition earnings as of June 2, 2021 6 – just eight (8) days before Mr. Burns entered his appearance

herein and filed his Disclosure of Compensation for Attorney for Debtor. Thus, it is unclear to the

Trustee why the Debtors would have needed the funds for Mr. Burns’ retainer to be gifted to them




5
 According to Mr. Jean’s testimony at his Rule 2004 exam, the Debtors stayed at Mr. Graham’s luxury apartment in
Beverly Hills, California while on a family vacation in February 2021 during which Mr. Jean admitted to spending
over $3,000 at a Gucci store in Beverly Hills on Valentine’s Day gifts for his wife. Mr. Jean later testified that Mr.
Graham “gifted” him the airplane tickets to take his family to California. Mr. Jean also attempted to explain his
purchase at the Gucci store in Beverly Hills (and another purchase of over $1,800 he made at a Gucci store in
Washington, D.C. in December 2020) by testifying that Mr. Graham gave him cash to cover the cost of these
purchases.
6
 The sale of Leonardo Johnson’s townhome was not scheduled to close until June 17, 2021 according to the sales
contract provided by Debtors’ former counsel.

\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                                     Page 10 of 13
                  Case 20-10883           Doc 216        Filed 07/26/21        Page 11 of 13




– from two different individuals – when it appears that they already had sufficient funds on hand

based on Mr. Jean’s letter.

         24. Further, a close examination of the contract for the sale of Leonardo Johnson’s

townhome, which was provided to the Trustee by the Debtors’ former counsel, reveals that Mr.

Johnson’s agent as seller in that transaction was none other than Mario Padilla. See Residential

Contract of Sale, attached hereto as Exhibit 6. While it may or may not be coincidence that Mr.

Padilla again is involved in another Jean-related transaction through which gifts to the Debtors are

facilitated, the coincidence of the same appropriately has exacerbated the Trustee’s chariness with

respect to the claims of purity as to the ultimate source and provenance of the funds by which the

retainer to Mr. Burns has been paid.

                                                   Conclusion

         25. As hereinabove explicated, the relief sought by Mr. Burns is breathtaking in its scope

requesting this Court to disregard multiple provisions of the Bankruptcy Code created by Congress

to ensure the deliberate and complete discharge of the duties of the Trustee. While the Trustee has

no quarrel with the Debtors’ decision to engage Mr. Burns as their counsel and applauds their

choice as a salutary act which has enhanced the quality of their representation and has sharpened

the focus of these proceedings, the Trustee objects vociferously to the suggestion that the quid pro

quo for Mr. Burns’ welcome presence in these proceedings is the required dismantling and

disregard of the statutory scheme carefully crafted by Congress with respect to the investigation

and prosecution by the Trustee of actions to avoid and recover avoidable or unauthorized transfers

made by the Debtors. By all means, the Debtors are entitled to their own choice as to the best

representation available to them; however, that choice is one made at their expense and not at the

risk and expense of their creditors and requiring the derogation of the Bankruptcy Code.



\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                               Page 11 of 13
                  Case 20-10883           Doc 216        Filed 07/26/21        Page 12 of 13




         26. In consideration of the foregoing and for such other reasons as may be presented upon

the hearing of this cause, the undersigned Trustee urges that this Court should reject all pleas for

relief set forth by Mr. Burns in the Burns Motion.

         WHEREFORE, Gary A. Rosen, Chapter 7 Trustee respectfully prays that this Honorable

Court:

      1. SUSTAIN the Trustee’s Opposition to the Burns Motion.

      2. DENY the Burns Motion.

      3. ORDER such other and further relief as the nature of this cause and the interests of

justice may require.

                                                               Respectfully Submitted,


                                                                 /s/ Roger Schlossberg
                                                               Frank J. Mastro #24679
                                                               Roger Schlossberg
                                                               Schlossberg Mastro & Scanlan
                                                               P.O. Box 2067
                                                               Hagerstown, MD 21742-2067
                                                               (301) 739-8610
                                                               fmastro@schlosslaw.com
                                                               rschlossberg@schlosslaw.com




\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                               Page 12 of 13
                  Case 20-10883           Doc 216        Filed 07/26/21        Page 13 of 13




                                          CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 26th day of July, 2021, a copy of the Trustee’s Opposition to
Debtors’ Motion to Resolve why Debtors’ Retention of Successor Counsel Should be Barred by
11 U.S.C. § 549 or Otherwise (and Request for Hearing) together with Exhibits and proposed
Order was sent to all of the parties listed on the attached CMECF MailList (via electronic mail
to those individuals listed on the Electronic Mail Notice List and via first-class mail postage
prepaid to those individuals listed on the Manual Notice List) as follows:
 James Cochran
 J.G. Cochran Auctioneers and
 Associates
 7704 Mapleville Rd.
 Boonsboro, MD 21713

 Nurit Coombe
 Re/Max Elite Service
 6101 Executive Blvd.
 Suite 230 North
 Bethesda, MD 20852

 Synchrony Bank
 c/o PRA Receivables
 Management, LLC PO Box
 41021
 Norfolk, VA 23541


                                                                         /s/ Roger Schlossberg
                                                                        Roger Schlossberg




\\dcf01\home\JKemmerer\2021\07.2021\opposition to burns motion.rs.072621.FINAL.docx
                                                                                                 Page 13 of 13
